Citation Nr: 1041963	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Entitlement to service connection for right carpal tunnel 
syndrome to include as secondary to service-connected 
disabilities.

2.	Entitlement to an initial compensable evaluation for bilateral 
cataracts secondary to diabetes mellitus.

3.	Entitlement to a compensable evaluation for chronic 
hypertension.

4.	Entitlement to a compensable evaluation for tinea pedis, 
claimed as eczema.

5.	Entitlement to an initial compensable evaluation for erectile 
dysfunction secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
October 1969 and from June 1972 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant testified before the undersigned Veterans Law Judge 
at an April 2010 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The issues of entitlement to service connection for right carpal 
tunnel syndrome, and entitlement to an increased initial 
evaluation for bilateral cataracts are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an April 2010 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of the 
issue of entitlement to a compensable evaluation for erectile 
dysfunction.

2.	Hypertension is not shown to be manifested by diastolic 
pressure readings of 100 or more or systolic pressure readings 
of 160 or more throughout this appeal.

3.	Tinea pedis affects no more than one percent of the Veteran's 
entire body and zero percent of exposed areas; systemic 
therapy was not required at any point during the appeal 
period.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a compensable 
evaluation for erectile dysfunction.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.	The criteria for a compensable evaluation for chronic 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2010).

3.	The criteria for a compensable evaluation for tinea pedis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in March 2008.  The RO's 
July 2007 and October 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  These letters also 
included notice regarding the assignment of disability ratings 
and effective dates for the award of benefits in accordance with 
Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006).  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty to 
notify the Veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  He has not identified any additional records 
that should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating additional 
records has been satisfied.  The Veteran was afforded VA 
examinations for the disabilities currently on appeal in August 
2007 and January 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  These examinations are adequate for 
rating purposes as they involved a review of the Veteran's 
pertinent medical history and a physical examination of the 
Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Furthermore, the Veteran has not alleged an increase in 
the severity of these disabilities since his last VA 
examinations.  See generally VAOPGCPREC 11-95 (1995).  As such, a 
remand is not necessary for additional examination.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

I.	Erectile Dysfunction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).  The appellant has withdrawn the issue of an 
increased evaluation for erectile dysfunction; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review this issue and the appeal is dismissed.



II.	Chronic Hypertension

The Veteran asserts entitlement to a compensable evaluation for 
his hypertension.  A rating of 10 percent is warranted for 
hypertensive vascular disease where the diastolic pressure is 
predominantly 100 or more; or systolic pressure is predominantly 
160 or more; or when continuous medication is shown necessary for 
the control of hypertension and there is a history of diastolic 
blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  A 60 
percent evaluation requires diastolic pressure of predominantly 
130 or more.  

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken 2 or more times on at least 3 different days.  
The term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  Id., Note (1).

After careful review, the Board concludes that the competent 
medical evidence does not support a compensable disability 
evaluation for hypertension at any point during the appeal 
period.  In this regard, a majority of the blood pressure 
readings found in the Veteran's medical records show diastolic 
pressure of less than 100 and systolic pressure of less than 160.  
The record includes the following blood pressure readings: 
140/80, 140/82 and 142/82 at an August 2007 VA examination; 
138/88 in October 2007; 134/80, 136/80 and 136/82 at a January 
2008 VA examination; 168/105 in February 2008; 130/88 and 125/75 
in September 2008; 130/88 in October 2008; 140/99 in February 
2009; and 174/100, 146/98 and 130/86 in June 2009.  These 
findings, which demonstrate diastolic pressure predominantly less 
than 100 and systolic pressure predominantly less than 160, are 
not consistent with a compensable evaluation under the provisions 
of Diagnostic Code 7101.  The Board also notes the Veteran has 
submitted blood pressure readings he recorded himself, which also 
indicates his blood pressure is not of such severity so as to 
warrant a compensable evaluation.  See August 2007 statement.

The Board acknowledges that blood pressure readings recorded in 
February 2008 (168/105) and June 2009 (174/100) would warrant a 
10 percent evaluation.  However, the evidence of record indicates 
these are isolated readings and does not support a conclusion 
that the Veteran's diastolic pressure predominantly greater than 
100 or systolic pressure predominantly greater than 160.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (hypertension 
or isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days).  

Finally, the Board acknowledges the Veteran's assertion that the 
August 2007 VA and January 2008 examinations are inadequate for 
rating purposes, as they did not involve recording the Veteran's 
blood pressure on three different days in accordance with Note 
(1) of Diagnostic Code 7101.  However, Diagnostic Code 7101 
requires the Veteran's predominant diastolic pressure to be 
greater than 100 or systolic pressure to be greater than 160.  
Note (1) requires that, in order to be considered predominant 
levels, such readings must be confirmed by at least two readings 
over at least three different days.  As the Veteran's initial 
blood pressure readings recorded at the August 2007 and January 
2008 VA examinations were not of such severity so as to warrant a 
compensable evaluation, subsequent readings on different days 
were not necessary, as the Veteran's predominant blood pressure 
would not be found to be of a compensable severity in accordance 
with Note (1).  As such, these examinations were adequate for 
rating purposes.  See generally Barr, supra.

The Board has considered whether the evidence of record 
demonstrates a sustained increase in severity warranting a staged 
increased rating.  See Hart, supra.  However, as previously 
discussed, the increase in diastolic and systolic pressure were 
temporary and returned to levels more characteristic of the 
Veteran's entire disability picture throughout this appeal.  As 
such staged ratings based on these temporary increases is not 
warranted.

The Board acknowledges the Veteran's contentions that his 
service-connected hypertension warrants a compensable evaluation.  
However, in determining the actual degree of disability, the 
Board finds that objective medical examination is more probative 
of the degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran, who is not shown to 
have any medical training or expertise are of less probative 
weight then competent medical evidence in determining whether the 
rating criteria under 38 C.F.R. § 4.104 with respect to 
determining the severity of his service-connected hypertension 
are met.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2009).

In light of the evidence outlined above, the Board finds that the 
Veteran is not entitled to a compensable evaluation for 
hypertension at any point during the appeal period.  See Hart, 
supra.  Accordingly, the Board concludes that the preponderance 
of the evidence is against the claim for a compensable 
evaluation, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).

III.	Tinea Pedis

The Veteran's service-connected tinea pedis has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813-7806 (2010).  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  With diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The 
hyphenated diagnostic code in this case therefore indicates that 
dermatophytosis under Diagnostic Code 7813 is the service-
connected disorder and that dermatitis is the predominant 
residual condition.  

A review of the applicable rating criteria for dermatophytosis 
reveals that it is to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2010).  In this case, the Veteran's skin condition does not 
involve his head, face, or neck; rather, it involves his feet and 
toes.  Additionally, his predominant disability is not scars.  
Accordingly, his disability is correctly rated under the criteria 
for dermatitis.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 
(October 23, 2008).  Pertinent to this appeal, this regulatory 
amendment did not change the rating criteria for Diagnostic Code 
7806.  However, even if it had, the amended criteria are only 
applicable to "applications for benefits received by VA on or 
after October 23, 2008."  Id. at 54,708.  Thus, there is no 
impact on the Veteran's current claim for benefits, which was 
received by VA in September 2007.

Under Diagnostic Code 7806, a 10 percent rating will be assigned 
where at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
are affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 percent 
of the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

In reviewing the evidence of record, the Board finds that a 
compensable evaluation for the Veteran's tinea pedis is not 
warranted at any point during the appeal period in the instant 
case.  In this regard, a January 2008 VA examination report notes 
the Veteran has been treated episodically with topical creams for 
his skin disorder with no history of cellulitis.  There was faint 
interdigital scaling of the toes with no disfiguring scars or 
evidence of acne.  Overall, zero percent of the Veteran's exposed 
body and less than one percent of the total body are involved.  
The Board notes that such symptomatology does not warrant a 
compensable evaluation under Diagnostic Code 7806.  There is no 
competent evidence of record at any time during this appeal that 
the Veteran's tinea pedis affects at least 5 percent of the 
Veteran's exposed body or total body or has been treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

The Board acknowledges the Veteran's assertion that he uses 
corticosteroids to treat his tinea pedis.  See, e.g., Board 
hearing transcript at 15.  The Veteran's assertions; however, are 
accorded little probative weight as the competent medical 
evidence of record reflects that he treats his skin condition 
with a topical anti-fungal cream and there is no competent 
medical evidence of record indicating he has been prescribed 
corticosteroid or other systemic therapy.  As such, a compensable 
evaluation is not warranted based on use of corticosteroid or 
other systemic therapy.  See Diagnostic Code 7806.

Under these circumstances, the Board finds that a compensable 
evaluation for the Veteran's tinea pedis is not warranted at any 
point during the appeal period.  The Board notes that it 
considered whether staged ratings are appropriate.  See Hart, 
supra.  However, there is no competent evidence that the 
Veteran's service-connected disability warrants a compensable 
evaluation at any point during the appeal period.  Absent any 
competent evidence of symptomatology warranting a higher 
evaluation than that assigned, the preponderance of the evidence 
is against the Veteran's claim, and the instant appeal must be 
denied.  38 U.S.C.A. § 1155.

IV.	Other Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.





ORDER

The claim of entitlement to an initial compensable evaluation for 
erectile dysfunction is dismissed.

A compensable evaluation for chronic hypertension is denied.

A compensable evaluation for tinea pedis is denied.


REMAND

The Veteran seeks service connection for right carpal tunnel 
syndrome and a compensable evaluation for his bilateral 
cataracts, service-connected as secondary to his diabetes 
mellitus.  With respect to his service connection claim, the 
Veteran contends service connection is warranted for right carpal 
tunnel syndrome as secondary to service-connected diabetes 
mellitus.  Initially, the Board observes an October 2007 VA 
outpatient treatment record notes electrodiagnostic evidence of 
right median neuropathy suggests carpal tunnel syndrome secondary 
to diabetes mellitus.  

During the development of the instant claim, the Veteran was 
provided a VA examination in January 2008.  Following a review of 
the claims folder and physical examination of the Veteran, the VA 
examiner stated that he was unable to attribute the Veteran's 
right carpal tunnel syndrome as being secondary to diabetes 
mellitus without resorting to speculation.  However, the VA 
examiner did not provide a rationale for why an opinion could not 
be rendered.  As such, the Board may not rely on the January 2008 
VA examination report in adjudicating the instant claim.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can 
rely on a VA medical examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such a conclusion); see also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  As such, another remand, with ensuing delay, is 
unfortunately required to provide the Veteran another VA 
examination to determine if the Veteran's right carpal tunnel 
syndrome is secondary to his service-connected diabetes mellitus 
or, if such an opinion cannot be rendered without resorting to 
speculation, a basis for such a conclusion.

With respect to the Veteran's increased rating claim, he asserts 
a compensable evaluation is warranted for his service-connected 
bilateral cataracts separate from the 20 percent evaluation 
assigned for diabetes mellitus.  Preoperative cataracts of any 
type are to be evaluated based on visual impairment.  See 
38 C.F.R. § 4.79, Diagnostic Code 6027.  Visual impairment is to 
be evaluated based on impairment of visual acuity (excluding 
developmental errors of refraction) and, if applicable based on 
the disability being evaluated, visual field and muscle function.  
38 C.F.R. § 4.75.  

Examination of visual acuity must include the central uncorrected 
and corrected visual acuity for distance and near vision using 
Snellen's test type or its equivalent.  38 C.F.R. § 4.76(a).  The 
record includes a February 2008 VA optometry note which provides 
a diagnosis of mild cataracts.  However, while it appears the 
Veteran's corrected visual acuity was tested, it is unclear 
whether his uncorrected visual acuity was tested as required by 
38 C.F.R. § 4.76(a).  As the Board is unable to make its own 
independent medical determinations based on the format of the 
treatment record as included in the claims file, see, e.g., 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Veteran must be 
provided a VA examination to determine the current severity of 
any visual impairment due to his bilateral cataracts.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of the Veteran's right carpal 
tunnel syndrome.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
Veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests to provide the 
requested opinion should be performed.  
After reviewing the record and examining 
the Veteran, the examiner should answer 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's right carpal tunnel 
syndrome:

a.	is proximately due to the Veteran's 
service-connected diabetes mellitus;

b.	has been aggravated beyond its normal 
progression by the Veteran's service-
connected diabetes mellitus.  If 
aggravation is found, the examiner is 
requested to identify a baseline 
level of severity and the extent to 
which the Veteran's carpal tunnel 
syndrome has been aggravated by 
diabetes mellitus.  See 38 C.F.R. 
§ 3.310 (2010).

A complete rationale must be provided for 
all opinions offered.  If an opinion 
cannot be offered without resorting to 
mere speculation, the examiner must offer 
an explanation as to why this is so.  If 
further examination or testing is 
necessary it should be accomplished in 
order to provide the requested opinion. 

2.	Schedule the Veteran for a VA examination, 
to be conducted by a licensed optometrist 
or ophthalmologist, for the purpose of 
ascertaining the current severity of the 
Veteran's service-connected bilateral 
cataracts.  The claims file, including 
this REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  A 
report of examination of visual acuity 
must include the central uncorrected and 
corrected visual acuity for distance and 
near vision using Snellen's test type or 
its equivalent in compliance with the 
provisions of 38 C.F.R. § 4.76.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


